Exhibit 10.2
(GRAPHIC) [c49181c4918114.gif]

Exhibit 10.2 UBS Credit Corp KU ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND
AGREEMENT Credit Line Account Account Number GQ Collateral Account Account
Number This Addendum (this “Addendum”) is attached to, incorporated by reference
into and is fully a part of the Credit Line Account Application and Agreement
between UBS Credit Corp. (“Credit Corp.”) and the borrower named in the
signature area below (the “Borrower”), dated as of the date hereof (as amended
or otherwise modified from time to time, the “Agreement”). This Addendum and the
Agreement shall not become effective and binding upon Credit Corp. until this
Addendum has been executed by the Borrower and accepted by Credit Corp. at its
home office. Any conflict between the terms of the Agreement and this Addendum
shall be resolved in accordance with the terms of this Addendum. Defined terms
used herein to have the respective meanings set forth in the Agreement unless
otherwise defined in this Addendum. A. Credit Corp., UBS Financial Services Inc.
and the Borrower each acknowledge and agree that: Definitions 1. The Agreement
is amended by adding the following definitions in Section 1: “• “Additional
Payments” has the meaning specified in Section 5 g). • “ARS Collateral” means
any and all Collateral consisting of Auction Rate Securities. • “ARS Payments”
has the meaning specified in Section 5 g). • “Auction Rate Securities” means any
and all securities determined by Credit Corp., in its sole and absolute
discretion, as being commonly referred to as “Auction Rate Securities,” which,
for greater certainty, include, without limitation, debt securities on which the
interest rate payable is periodically re-set by an auction process and/or equity
securities on which any dividend payable is periodically re-set by an auction
process. • “Taxable SLARC Maximum Auction Rate” means the applicable “reset
rate,” “maximum auction rate” or other similar rate as may be specified in the
prospectus or other documentation governing any applicable Taxable Student Loan
Auction Rate Securities as representing the failed auction rate or similar rate
payable on such Auction Rate Securities, in each case expressed as a per-annum
rate and as calculated in Credit Corp.’s sole and absolute discretion. •
“Taxable Student Loan Auction Rate Securities” means any and all Auction Rate
Securities Collateral consisting of securities determined by Credit Corp., in
its sole and absolute discretion, as being commonly referred to as “Student Loan
Auction Rate Securities” and on which the interest or dividend rate paid or
payable to the Borrower by the issuer of such securities is taxable to the
Borrower.” Terms of Advances 2. The Agreement is amended by adding the following
as Section 3 e): “The Borrower acknowledges that Credit Corp. will not make an
Advance against the ARS Collateral in amounts equal to the fair market or par
value of the ARS Collateral unless the Borrower arranges for another person or
entity to provide additional collateral or assurances on terms and conditions
satisfactory to Credit Corp.. In requesting an Approved Amount equal to the par
value of the ARS Collateral, the Borrower has arranged for UBS Financial
Services Inc. to provide, directly or through a third party, the pledge of
additional collateral and/or assurances to Credit Corp. so that Credit Corp.
will consider making Advances from time to time in accordance with the terms of
this Agreement and in amounts equal to, in the aggregate, the par value of the
ARS Collateral at the date of an Advance. In addition, the Borrower, Credit
Corp. and UBS Financial Services Inc. acknowledge and agree that if (a) Credit
Corp. is repaid all of the Credit Line Obligations due to Credit Corp. under the
Agreement and this Addendum and (b) as part of such repayment, Credit Corp.
realizes on the additional collateral and/or assurances pledged or otherwise
provided by UBS Financial Services and/or any such third party to Credit Corp.,
then the Agreement shall not terminate and Credit Corp. shall automatically
assign to UBS Financial Services Inc. and any such third party, and UBS
Financial Services Inc. and any such third party shall automatically assume and
be subrogated to, all of Credit Corp.’s rights, claims and interest in and under
the Agreement and this Addendum, including without limitation, the security
interest in the Collateral, including without limitation the ARS Collateral,
granted Credit Corp. under the Agreement and this Addendum (further including,
without limitation, interest, dividends, distributions, premiums, other income
and payments received in respect of any and all such Collateral) to the extent
of the amount that Credit Corp. has realized on all or any part of the
additional collateral and/or assurances pledged or otherwise provided by UBS
Financial Services and/or any such third party to Credit Corp. in order to
effect the repayment of the Credit Line Obligations due to Credit Corp. under
the Agreement. Upon such automatic assignment and subrogation, UBS Financial
Services Inc. and any such third party shall be entitled to directly exercise
any and all rights and remedies afforded Credit Corp. under the Agreement, this
Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum. ” 1 of 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918115.gif]

Credit Line Account Number GQ Interest 3. The Agreement is amended by adding the
following as a new Section 4 d), Section 4 e) and Section 4 f): “d)
Notwithstanding anything to the contrary in this Agreement, and subject to the
provisions of Sections 4 e) and f) of this Agreement, the interest rate charged
on any and all outstanding Variable Rate Advances shall be the lesser of (i) the
amount prescribed by Sections 4 a), b), or c) of this Agreement, as applicable,
and (ii) the then applicable weighted average rate of interest or dividend rate
paid to the Borrower by the issuer of the ARS Collateral. e) Credit Corp. and
the Borrower acknowledge and agree that Credit Corp. shall be entitled to
determine or adjust, at any time and from time to time, the interest rate
payable by the Borrower to Credit Corp. on all or any part of the outstanding
Variable Rate Advances to reflect any changes in the composition of the ARS
Collateral, to address any inability to determine interest rates, or for any
other reason that, in Credit Corp.'s sole and absolute discretion, is necessary
to give effect to the intent of the provisions of this Agreement, including,
without limitation, this Section 4 (it being acknowledged and agreed that the
provisions of this Section 4 are intended to cause the interest payable by the
Borrower under this Agreement to equal the interest or dividend rate payable to
the Borrower by the issuer of any ARS Collateral) and any and all such
adjustments by Credit Corp. hereunder shall be conclusive and binding on Credit
Corp. and the Borrower absent manifest error. f) “If and to the extent that any
or all of the ARS Collateral consists of Taxable Student Loan Auction Rate
Securities, then notwithstanding anything to the contrary in this Agreement,
when calculating such weighted average interest rate, the interest rate paid to
the Borrower with respect to such Taxable Student Loan Auction Rate Securities
shall be deemed to be equal to (i) for the period from the date of this Addendum
through and including January 21, 2009, the applicable coupon rate(s) and (ii)
from January 22, 2009 and thereafter, the then applicable Taxable SLARC Maximum
Auction Rate, for, and to the extent of, such Taxable Student Loan Auction Rate
Securities. After January 22, 2009, the Borrower will be charged interest on the
Loan in months in which the Borrower does not receive interest on the Taxable
Student Loan Auction Rate Securities. ” Payments 4. The Agreement is amended by
adding the following as Section 5 g): “The Borrower will make additional
payments (“Additional Payments”) as follows: • The proceeds of any liquidation,
redemption, sale or other disposition of all or part of the ARS Collateral will
be automatically transferred to Credit Corp. as payments. The amount of these
payments will be determined by the proceeds received in the Collateral Account,
and may be as much as the total Credit Line Obligations. • All other interest,
dividends, distributions, premiums, other income and payments that are received
in the Collateral Account in respect of any ARS Collateral will be automatically
transferred to Credit Corp. as payments. These are referred to as “ARS
Payments.” The amount of each ARS Payment will vary, based on the proceeds
received in the Collateral Account. Credit Corp. estimates that the ARS Payments
will range from zero to fifteen ($15.00) dollars per month per $1,000 in par
value of Pledged ARS. Credit Corp. will notify the Borrower at least ten (10)
days in advance of any ARS Payment that falls outside of this range. If the
Borrower would prefer to have advance notice of each payment to be made to
Advances, the Borrower may cancel ARS Payments as described below. • The
Borrower agrees that any cash, check or other deposit (other than a deposit of
securities) made to the Collateral Account is an individual authorization to
have such amount transferred to Credit Corp. as a payment. The amount of each
payment is the amount of the deposit. Each Additional Payment will be applied,
as of the date received by Credit Corp., in the manner set forth in the last
sentence of Section 5 d). The Borrower acknowledges that neither Credit Corp.
nor UBS Financial Services Inc. sets or arranges for any schedule of Additional
Payments. Instead, Additional Payments will be transferred automatically from
the Collateral Account whenever amounts are received in the Collateral Account,
generally on the second Business Day after receipt. The Borrower may elect to
stop ARS Payments at any time, and this election will cancel all ARS Payments
that would occur three (3) Business Days or more after Credit Corp. receives
such notice. If the Borrower stops ARS Payments, the Borrower will continue to
be obligated to pay principal, interest, and other amounts pursuant to the
Agreement. If the Borrower elects to cancel ARS Payments, all other Additional
Payments will be cancelled. Cancelling ARS Payments and Additional Payments may
result in higher interest charges by Credit Corp. because amounts received in
the Collateral Account will not be automatically transferred and credited. Any
amounts received in the Collateral Account will remain in the Collateral Account
unless Credit Corp. permits you to withdraw all or part of such amounts. Your
notice to cancel must be sent to: Attention: President, UBS Credit Corp, 1000
Harbor Boulevard, Weehawken, NJ 07086. If Additional Payments are sufficient to
pay all accrued interest on Advances on or before a due date, then the Borrower
need not make an additional interest payment. Excess Additional Payments will be
applied against principal. However, if Additional Payments are not sufficient to
pay all accrued interest on Advances on or before a due date, then Credit Corp.
may, in its sole discretion (1) capitalize unpaid interest as an additional
Advance, or (2) require the Borrower to make payment of all accrued and unpaid
interest. ” 2 of 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918116.gif]

Credit Line Account Number GQ Remedies 5. The Agreement is amended by adding the
following as Section 10 e): “The Borrower agrees that in the event Credit Corp.
determines to liquidate or sell any Collateral, Credit Corp. shall, to the
fullest extent permitted by applicable law, have the right to do so in any
manner, including, without limitation, the sale of Collateral individually or in
a block, for cash or for credit, in a public or private sale, with or without
public notice, through the use of sealed bids or otherwise, with the aid of any
advisor or agent who may be an affiliate of Credit Corp. or in any other manner
as Credit Corp. in its sole discretion shall choose. The Borrower acknowledges
that the price Credit Corp. obtains for Collateral in Credit Corp.’s chosen
method of sale may be lower than might be otherwise obtained in another method
of sale, and the Borrower hereby agrees that any such sale shall not be
considered to be not commercially reasonable solely because of such lower price.
The Borrower understands that there may not be a liquid market for the
Collateral and that, as a result, the price received for the Collateral upon
liquidation or sale by Credit Corp. may be substantially less than the Borrower
paid for such Collateral or than the last market value available for it, if any.
The Borrower further agrees that any sale by Credit Corp. shall not be
considered to be not commercially reasonable solely because there are few
(including only one) or no third parties who submit bids or otherwise offer to
buy the Collateral. The Borrower understands that Credit Corp.’s sale of any of
the Collateral may be subject to various state and federal property and/or
securities laws and regulations, and that compliance with such laws and
regulations may result in delays and/or a lower price being obtained for the
Collateral. The Borrower agrees that Credit Corp. shall have the right to
restrict any prospective purchasers to those who, in Credit Corp.’s sole
discretion, Credit Corp. deems to be qualified. The Borrower acknowledges that
Credit Corp. shall have sole authority to determine, without limitation, the
time, place, method of advertisement and manner of sale and that Credit Corp.
may delay or adjourn any such sale in its sole discretion. The Borrower
expressly authorizes Credit Corp. to take any action with respect to the
Collateral as Credit Corp. deems necessary or advisable to facilitate any
liquidation or sale, and the Borrower agrees that Credit Corp. shall not be held
liable for taking or failing to take any such action, regardless if a greater
price may have been obtained for the Collateral if such action was or was not
taken, as applicable. The Borrower hereby waives, to the fullest extent
permitted by law, any legal right of appraisal, notice, valuation, stay,
extension, moratorium or redemption that the Borrower would otherwise have with
respect to a sale of the Collateral.” Representations, Warranties and Covenants
by the Loan Parties 6. The Agreement is amended by adding the following as
Section 11 g): “g) If at any time there are Credit Line Obligations outstanding
under the Credit Line, then in connection with any ARS Collateral, if at any
time any such ARS Collateral may be sold, exchanged, redeemed, transferred or
otherwise conveyed by the Borrower for gross proceeds that are, in the
aggregate, not less than the par value of such Auction Rate Securities to any
party, including, without limitation, to UBS Financial Services Inc. and/or any
of its affiliates (any such sale, exchange, redemption, transfer or conveyance
referred to herein as an “ARS Liquidation”), the Borrower agrees (i) to
immediately effect such ARS Liquidation to the extent necessary to satisfy all
Credit Line Obligations in full and (ii) that the proceeds of any such ARS
Liquidation so effected shall be immediately and automatically used to pay down
any and all such outstanding Credit Line Obligations to the extent of such
proceeds. The Borrower hereby acknowledges and agrees with Credit Corp. and
directs UBS Financial Services Inc. that to the extent permitted by applicable
law, this Section 11 g) shall constitute an irrevocable instruction, direction
and standing sell order to UBS Financial Services Inc. to effect an ARS
Liquidation to the extent it is possible to do so at any time during the term of
this Agreement. The Borrower further agrees with Credit Corp. and UBS Financial
Services Inc. to execute and deliver to Credit Corp. and/or UBS Financial
Services Inc. such further documents and agreements as may be necessary in the
sole and absolute discretion of Credit Corp. and/or UBS Financial Services Inc.
to effect the foregoing irrevocable instruction, direction and standing sell
order.” Waivers 7. The Agreement is amended by adding the following as Section
21: “The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to Credit Corp. under the Agreement; and (ii) acknowledges, admits
and agrees that it has no and shall assert no defenses, offsets, counterclaims
or claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of Credit Corp.” Schedules I and II 8. a) Schedule I
of the Agreement is amended in its entirety to read as follows: $25,001 to
$499,999 2.750 % $500,000 to $999,999 1.750 % $1,000,000 to $4,999,999 1.500 %
$5,000,000 and over 1.250 % b) Schedule II of the Agreement is deleted in its
entirety and replaced with: “[Intentionally Deleted].” 3 of 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918117.gif]

Credit Line Account Number GQ No Fixed Rate Advances/Prime Credit Lines 9.
Credit Corp. and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement: (a) the Borrower shall not request
and Credit Corp. shall not make a Fixed Rate Advance; and (b) there shall be no
Prime Credit Line facilities available under the Agreement. Alternative
Financing 10. If at any time Credit Corp. exercises its right of demand under
Section 5 a), Section 5 b) and Section 10 b) of the Loan Agreement for any
reason other than (i) the occurrence of an Event under Sections 10 a) (iv), (v),
(vii), (ix) (if and to the extent any indebtedness specified thereunder is to
Credit Corp. or any of Credit Corp.’s affiliates), or (xi) of the Agreement; or
(ii) in connection with any termination for cause by UBS Financial Services Inc.
of the overall customer relationship between UBS Financial Services Inc. and the
Borrower or its affiliates, then UBS Financial Services Inc. shall, or shall
cause one or more of its affiliates, to provide as soon as reasonably possible,
alternative financing on substantially the same terms and conditions as those
under the Agreement and Credit Corp. agrees that the Agreement shall remain in
full force and effect until such time as such alternative financing has been
established. Margin Calls; Interest Payments 11. Notwithstanding anything to the
contrary in the Agreement, Credit Corp. and the Borrower acknowledge and agree
that UBS Financial Services Inc. or any affiliate thereof may, in its sole and
absolute discretion, elect to: (i) provide additional collateral to Credit Corp.
in the form of United States Treasury Securities if and to the extent that the
Borrower does not maintain in a Collateral Account, Collateral having an
aggregate lending value as specified by Credit Corp. from time to time; and/or
(ii) satisfy any and all amounts of accrued and unpaid interest that are
otherwise due and payable by the Borrower to Credit Corp. under the Agreement,
to the extent that the amount of any Additional Payments under the Agreement are
insufficient to satisfy any and all such amounts. Collateral Account Features
12. Section 8 f) of the Agreement is deleted in its entirety and replaced with
the following: “If a Collateral Account has margin features, the margin features
will be removed by UBS Financial Services Inc. or UBS International Inc., as
applicable, so long as there is no outstanding margin debit in the Collateral
Account. If a Collateral Account has Resource Management Account® or Business
Services Account BSA® features, such as check writing, cards, bill payment, or
electronic funds transfer services, all such features shall be removed by UBS
Financial Services Inc. or UBS International Inc., as appli cable.” No Credit
Line Checks 13. Credit Corp. and the Borrower acknowledge and agree that
notwithstanding anything to the contrary in the Agreement, the Credit Line shall
not have Credit Line checks. Headings 14. The headings of each of Section of
this Addendum is for descriptive purposes only and shall not be deemed to modify
or qualify the terms, conditions, rights or obligations described in such
Section. B. This Addendum may be signed in multiple original counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument. [Signature page(s) follows] 4 of 5



--------------------------------------------------------------------------------



 



(GRAPHIC) [c49181c4918118.gif]

Credit Line Account Number GQ IN WITNESS WHEREOF, each of the parties has signed
this Addendum pursuant to due and proper authority as of the date set forth
below. HUTCHINSON TECHNOLOGY INCORPORATED December 19, 2008 By: Ruth N Bauer,
Treasurer Ruth N. Bauer Date Print Name and Title Signature Date Print Name and
title Signature UBS CREDIT CORP. By: Name: Title: By: Name: Title: UBS FINANCIAL
SERVICES INC. By: Name: Title: By: Name: Title: Date: , 2008 5 of 5